Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed June 4, 2021 has been entered.  Claims 18-26 are pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Avary (U.S. Patent No. 10373403) in view of Kohlenberg (U.S. Pre-Grant Publication No. 20150091713) and Fields (U.S. Patent No. 9870649).
Claim 18
	Regarding Claim 18, Avary teaches: 
A method [for automated usage-based insurance data sharing] comprising: Responsive to receipt of an alert from a likelihood observer system monitoring driving performance… that the current user of the vehicle is no longer operating the vehicle, temporarily terminating sharing of the personal data from the vehicle [to prevent the server from receiving and using the personal data to compute the usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this process is performed for use in usage based insurance. However, the usage-based insurance aspects of the invention are taught by Fields as described below).

	Regarding Claim 18, Avary does not explicitly teach, but Kohlenberg, however, does teach:
computing, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of:
inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
a vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
a driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as acceleration/deceleration trends, breaking use, and pedal pressure [i.e. driving style]. Such information may be compared to historical data regarding a list of multiple authorized operators [see Paragraphs 28-29]); and
the alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is being operated by an unauthorized person (Kohlenberg: Paragraph 10). Using multiple forms of vehicle/driver data increases the effectiveness of conducting this analysis.

	Regarding Claim 18, the combination of Avary and Kohlenberg does not explicitly teach, but Fields, however, does teach: 
sending personal data from the vehicle to a server, the server using the personal data to perform usage-based insurance for a current user 
temporarily terminating sharing of the personal data from the vehicle to prevent the server from receiving and using the personal data to compute the usage-based insurance for the current user; and responsive to conclusion of the alert, reestablishing sharing of the personal data from the vehicle to the server to cause the server to again use the personal data in the usage-based insurance for the current user (See at least Col. 42, Line 57 - Col. 43, Line 67: The system may collect the telematics data for an identified driver only when the identified driver is operating the vehicle. Although Fields does not explicitly recite steps for "terminating sharing of the personal data" and "reestablishing sharing of the personal data," it would have been obvious to one of ordinary skill in the art that these processes occur in the invention disclosed by Fields. For example, the external computing device may collect telematics data for a user based on a plurality of trips occurring over a span of time. Therefore, telematics data is only collected and utilized for insurance purposes when the identified driver is operating the vehicle. When the identified driver is not operating the vehicle [e.g. when another user is driving the vehicle], the collection of telematics data for the identified driver is temporarily paused until they initiate another trip).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, and Fields in order to generate vehicle-usage profiles that more accurately reflect vehicle risk, or lack thereof, and facilitate more appropriate auto insurance pricing (Fields: Col. 3, Lines 32-51).

Claim 21
	Regarding Claim 21, 
A system [for automated usage-based insurance data sharing] comprising: a server; and a controller of a vehicle, programmed to execute a data application to perform operations including to (See at least Col. 14, Lines 29-53: The system may be implemented with any suitable controller or processor. The system may also comprises a memory storing instructions. The system also comprises a server in communication with a vehicle [See Col. 5, Lines 8-32]):
responsive to receipt of an alert from the likelihood observer system monitoring driving performance… that the current user of the vehicle is no longer operating the vehicle, temporarily terminate sharing of the personal data from the vehicle [to prevent the server from receiving and using the personal data to compute the usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this process is performed for use in usage based insurance. However, the usage-based insurance aspects of the invention are taught by Fields as described below).

	Regarding Claim 21, Avary does not explicitly teach, but Kohlenberg, however, does teach:
compute, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of
inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
a vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
a driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as acceleration/deceleration trends, breaking use, and pedal pressure [i.e. driving style]. Such information may be compared to historical data regarding a list of multiple authorized operators [see Paragraphs 28-29]); and
the alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is being operated by an unauthorized person (Kohlenberg: Paragraph 10). Using multiple forms of vehicle/driver data increases the effectiveness of conducting this analysis.


send personal data from the vehicle to the server, the server being configured to use the personal data to perform usage-based insurance for a current user (See at least Col. 42, Line 17 - Col. 43, Line 13: Describes a system for monitoring the use of a vehicle by multiple users. The system may also provide insurance to the users based on the vehicle usage [See Col. 7, Lines 1-20]. An external computing device [e.g. a server associated with an insurer] may collect telematics data regarding vehicle operation while the vehicle is being driven by the identified driver).
temporarily terminate sharing of the personal data from the vehicle to prevent the server from receiving and using the personal data to compute the usage- based insurance for the current user; and responsive to conclusion of the alert, reestablish sharing of the personal data from the vehicle for to the server, the server being configured to again use the personal data in the usage-based insurance for the current user (See at least Col. 42, Line 57 - Col. 43, Line 67: The system may collect the telematics data for an identified driver only when the identified driver is operating the vehicle. Although Fields does not explicitly recite steps for "terminating sharing of the personal data" and "reestablishing sharing of the personal data," it would have been obvious to one of ordinary skill in the art that these processes occur in the invention disclosed by Fields. For example, the external computing device may collect telematics data for a user based on a plurality of trips occurring over a span of time. Therefore, telematics data is only collected and utilized for insurance purposes when the identified driver is operating the vehicle. When the identified driver is not operating the vehicle 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, and Fields in order to generate vehicle-usage profiles that more accurately reflect vehicle risk, or lack thereof, and facilitate more appropriate auto insurance pricing (Fields: Col. 3, Lines 32-51).

Claim 24
	Regarding Claim 24, Avary teaches: 
A non-transitory computer-readable medium comprising instructions [for automated usage-based insurance data sharing] that, when executed by a processor of a controller of a vehicle, cause the controller to perform operations including to (See at least Col. 14, Lines 29-53: The system may be implemented with any suitable controller or processor. The system may also comprises a memory storing instructions):
responsive to receipt of an alert from the likelihood observer system monitoring driving performance… that the current user of the vehicle is no longer operating the vehicle, temporarily terminate sharing of the personal data from the vehicle [to prevent the server from receiving and using the personal data to compute the usage-based insurance for the current user] (See at least Col. 10, Lines 7-19: The system may monitor vehicle parameters to determine a pattern of "normal" behavior for a specific driver [including location patterns, wireless network access, services usage, etc.]. Once a deviation in that normal behavior is observed, the system may block access to services and networks for that vehicle. Examiner’s Note: Avary does not explicitly teach that this 

	Regarding Claim 24, Avary does not explicitly teach, but Kohlenberg, however, does teach:
compute, by a likelihood observer system of a vehicle, a likelihood observer system aggregated value (See at least Paragraphs 15-21: Describes a system for observing various data associated with a vehicle to determine whether the driver of a vehicle is authorized. The system may apply multiple rules to the data to assist in making this determination [see Paragraph 35]) as a weighted composition of:
inconsistent behavior values received from an interior driving situation component measuring deviation in interior preferences (See at least Paragraph 16: Inputs observed by the system may include various vehicle information such as seat position, lap belt use, mirror position, etc. [i.e. interior preferences]),
a vehicle route and location behavior component measuring geographical usage of the vehicle (See at least Paragraph 18: Inputs observed by the system may include various exterior vehicle information such as location information obtained from a GPS system [i.e. geographical usage of the vehicle]), and
a driver driving performance component measuring driving style changes from a sub-set of drivers who often use the vehicle 
the alert being indicative of the likelihood observer system aggregated value exceeding a predefined threshold value (See at least Paragraph 35: The system may generate an alert when the rules set by the owner reach pre-defined thresholds).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary and Kohlenberg in order to utilize enhancements in vehicle sensor technology to allow for the dynamic evaluation of whether a vehicle is being operated by an unauthorized person (Kohlenberg: Paragraph 10). Using multiple forms of vehicle/driver data increases the effectiveness of conducting this analysis.

	Regarding Claim 24, the combination of Avary and Kohlenberg does not explicitly teach, but Fields, however, does teach: 
send personal data from the vehicle to a server, the server using the personal data to perform usage-based insurance for a current user (See at least Col. 42, Line 17 - Col. 43, Line 13: Describes a system for monitoring the use of a vehicle by multiple users. The system may also provide insurance to the users based on the vehicle usage [See Col. 7, Lines 1-20]. An external computing device [e.g. a server associated with an insurer] may collect telematics data regarding vehicle operation while the vehicle is being driven by the identified driver).
temporarily terminate sharing of the personal data from the vehicle to prevent the server from receiving and using the personal data to compute the usage- based insurance for the current user; and responsive to conclusion of the alert, reestablish sharing of the personal data from the vehicle for to the server, the server being configured to again use the personal data in the usage-based insurance for the current user (See at least Col. 42, Line 57 - Col. 43, Line 67: The system may collect the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, and Fields in order to generate vehicle-usage profiles that more accurately reflect vehicle risk, or lack thereof, and facilitate more appropriate auto insurance pricing (Fields: Col. 3, Lines 32-51).

5.	Claims 19, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Avary in view of Kohlenberg and Fields, and in further view of Rackley (U.S. Pre-Grant Publication No. 20160371788).
Claim 19
	Regarding Claim 19, Avary teaches:
Purge the vehicle of the personal data
Send a message to current user confirming the purging (See at least Col. 5, Line 55 - Col. 6, Line 3: A notification may be sent to the customer regarding the actions taken [e.g. the disassociation of the customer's account with the vehicle, and the wiping of customer information from the vehicle memory])

	Regarding Claim 19, the combination of Avary, Kohlenberg, and Fields does not explicitly teach, but Rackley, however, does teach: 
Responsive to a policy termination for the vehicle for a current user, terminate sharing of personal data of the current user from a vehicle (See at least Paragraphs 136: When a client [Paragraph 26] changes vehicles, the active DTV [driver-to-vehicle] pairing for that client is modified. This triggers a deactivation of insurance coverage for the original DTV pairing by the IDI module [insurance server]. Examiner’s Note: Rackley does not explicitly state that the sharing of personal data is terminated. However, it would have been obvious to one of ordinary skill in the art that terminating an insurance policy between a driver/vehicle and an insurance provider would comprise terminating the sharing of data between the vehicle and the insurance provider); and
Send a message to a new user offering usage-based insurance to the new user (See at least Paragraphs 151-153: The insurance carriers may provide insurance quotes to the IDI [insurance data interchange]. The IDI then notifies the client of the available offers).
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Avary, Kohlenberg, Fields, and Rackley in order to provide increased security to the user by providing an accurate way to determine when personal information should be concealed from external sources. Additionally, this allows the insurance provider to efficiently optimize insurance coverage for the new driver of a vehicle (Rackley: Paragraph 153).

Claim 20
	Regarding Claim 20, Avary teaches:
Sending a message to the vehicle requesting the purging of personal data (See at least Col. 11, Lines 12-42: A wipe clean command is sent to the vehicle to be deactivated thereby removing customer information from the vehicle which may be associated with present ownership);
Receiving a response from the vehicle confirming the purging (See at least Col. 5, Line 55 - Col. 6, Line 3: A notification may be sent to the customer regarding the removal of customer information from the vehicle memory); and
Sending the message to the current user and sending the message to the new user responsive to receipt of the response from the vehicle confirming the purging (See at least Col. 6, Lines 4-21: The authentication engine confirms that the prior owner's data has been "wiped" before sending a message to the subsequent owner (buyer). Although Avary does not explicitly state that the customer (seller) receives the message responsive to the vehicle confirming the purging, it would have been obvious that the communication system would receive some form of indication that the vehicle memory was "wiped" before notifying the customer).

Claim 22
	Regarding Claim 22, this claim is rejected under the same rationale as claim 19 described above.

Claim 23
	Regarding Claim 23, this claim is rejected under the same rationale as claim 20 described above.

Claim 25
	Regarding Claim 25, this claim is rejected under the same rationale as claim 19 described above.

Claim 26
	Regarding Claim 26, this claim is rejected under the same rationale as claim 20 described above.

Response to Arguments
6.	Applicant’s arguments filed June 4, 2021 have been fully considered.
Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696